               Case 2:19-cr-00020-KJM Document 23 Filed 04/17/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                    IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NOS. 1:19-CR-00256-NONE-SKO
                                                                   2:19-CR-00020-KJM
12                                  Plaintiff,
13                             v.                        STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
14   QUINTIN BROWN,                                      FINDINGS AND ORDER
15                                  Defendant.           DATE: April 20, 2020
                                                         TIME: 1:00 p.m.
16                                                       COURT: Hon. Sheila K. Oberto
17
             This case is set for status conference on April 20, 2020. On March 17, 2020, this Court issued
18
     General Order 611, which suspends all jury trials in the Eastern District of California scheduled to
19
     commence before May 1, 2020. This General Order was entered to address public health concerns
20
     related to COVID-19.
21
             Although the General Order addresses the district-wide health concern, the Supreme Court has
22
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
23
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
24
     Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
25
     exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.
26
     at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
27
     judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either
28
     orally or in writing”).
       STIPULATION REGARDING EXCLUDABLE TIME             1
30     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00020-KJM Document 23 Filed 04/17/20 Page 2 of 4


 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 3 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 4 justice served by taking such action outweigh the best interest of the public and the defendant in a

 5 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 6 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 7 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 8 a speedy trial.” Id.

 9          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

11 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

12 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

13 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

14 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

15 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

16 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

17 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date
21 for the [event]. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

22 continuance must be “specifically limited in time”).

23                                                 STIPULATION

24          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

25 through defendant’s counsel of record, hereby stipulate as follows:

26          1.      By previous order, this case was set for status on April 20, 2020.

27          2.      By this stipulation, defendant now moves to continue the status conference until June 15,

28 2020, and to exclude time between April 20, 2020, and June 15, 2020, under Local Code T4.

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:19-cr-00020-KJM Document 23 Filed 04/17/20 Page 3 of 4


 1        3.      The parties agree and stipulate, and request that the Court find the following:

 2                a)     The government has represented that the discovery associated with this case is

 3        voluminous and includes many thousands of hours of wiretap calls, hundreds of hours of video,

 4        hundreds of investigative reports, hundreds of pictures, and other evidence. This case was a

 5        multi-agency wiretap investigation that lasted nearly a year. All of this discovery has been either

 6        produced directly to counsel and/or made available for inspection and copying.

 7                b)     Counsel for defendant desires additional time to consult with his client, review the

 8        charges, conduct investigation and research, review discovery and discuss potential resolution of

 9        the case.

10                c)     Counsel for defendant believes that failure to grant the above-requested

11        continuance would deny him/her the reasonable time necessary for effective preparation, taking

12        into account the exercise of due diligence.

13                d)     The government does not object to the continuance.

14                e)     Based on the above-stated findings, the ends of justice served by continuing the

15        case as requested outweigh the interest of the public and the defendant in a trial within the

16        original date prescribed by the Speedy Trial Act.

17                f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

18        et seq., within which trial must commence, the time period of April 20, 2020 to June 15, 2020,

19        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

20        because it results from a continuance granted by the Court at defendant’s request on the basis of

21        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

22        of the public and the defendant in a speedy trial.

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              3
30   PERIODS UNDER SPEEDY TRIAL ACT
                   Case 2:19-cr-00020-KJM Document 23 Filed 04/17/20 Page 4 of 4


 1            4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4            IT IS SO STIPULATED.

 5

 6
      Dated: April 16, 2020                                     MCGREGOR W. SCOTT
 7                                                              United States Attorney
 8
                                                                /s/ JEFFREY A. SPIVAK
 9                                                              JEFFREY A. SPIVAK
                                                                Assistant United States Attorney
10

11
      Dated: April 16, 2020                                     /s/ Mark Coleman
12                                                              Mark Coleman
13                                                              Counsel for Defendant
                                                                Quintin Brown
14                                                              (As approved by email 4/16/2020)

15

16

17
                                                        ORDER
18

19 IT IS SO ORDERED.

20
21
     Dated:        April 16, 2020                                    /s/   Sheila K. Oberto             .
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                 4
30    PERIODS UNDER SPEEDY TRIAL ACT
